                    Case 19-11743-KG          Doc 217       Filed 09/10/19        Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                                      Chapter 11
                                                                                Case No. 19-11743 (KG)

    Perkins &Marie Callender’s, LLC, et al.,1                                   (Jointly Administered)




                                    Debtors.

                   AMENDED NOTICE OF APPEARANCE AND REQUEST FOR
                          SERVICE OF NOTICES AND PAPERS


PLEASE TAKE NOTICE that Marystown, LLC, by and through its undersigned proposed
counsel, hereby appears in the above-captioned cases pursuant to Fed. R. Bankr. P. 9010(b) and
requests, pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure and sections 102(1)
and 342 of the Bankruptcy Code, that all notices given or required to be given in these cases and
all papers served or required to be served in these cases be given to and served at the following
address:

                                    Christopher Camardello (#284798)
                                        Manty & Associates, P.A.
                                   401 Second Avenue North, Suite 400
                                         Minneapolis, MN 55401
                                      Email: chris@mantylaw.com

             Neither this Notice of Appearance nor any subsequent appearance, pleading, claim or suit

is intended to waive (i) any right to have final orders in non-core matters entered only after de

novo review by a district court judge; (ii) any right to trial by jury in any proceeding so triable

herein, or in any case, controversy or proceeding related hereto; (iii) any right to have the reference

withdrawn by the District Court in any matter subject to mandatory or discretionary withdrawal;



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
RLF1 21484709v.5
               Case 19-11743-KG         Doc 217      Filed 09/10/19      Page 2 of 2



or (iv) any other rights, claims, actions, defenses, set-offs or recoupments, in law or in equity, all

of which rights, claims, actions, defenses, set-offs and recoupments are expressly reserved.

Dated: September 9, 2019                              e/ Christopher Camardello
                                                      Christopher Camardello (#284798)
                                                      MANTY & ASSOCIATES, P.A.
                                                      401 Second Avenue North, Suite 400
                                                      Minneapolis, MN 55401
                                                      Telephone: (612) 465-0990
                                                      Facsimile: (612) 746-0310
                                                      Email: chris@mantylaw.com

                                                      COUNSEL FOR MARYSTOWN, LLC
